Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to petitioner’s inmate account. In view of this, and given that petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Moore v Annucci, 148 AD3d 1445, 1446 [2017]).
McCarthy, J.P., Lynch, Devine, Mulvey and Pritzker, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.